Exhibit 10.4

 

REVOLVING CREDIT NOTE

 

$50,000,000.00

 

March 28, 2003

 

FOR VALUE RECEIVED, the undersigned, MTR GAMING GROUP, INC., a Delaware
corporation, MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation, SPEAKEASY GAMING OF RENO, INC.,
a Nevada corporation, PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation, and
RACING ACQUISITION, INC., an Ohio corporation (collectively the “Borrowers”)
jointly and severally promise to pay to the order of WELLS FARGO BANK, National
Association, as Agent Bank on behalf of itself and the other Lenders as defined
and described in the Credit Agreement described hereinbelow (each, together with
their respective successors and assigns, individually being referred as a
“Lender” and collectively as the “Lenders”) such sums as Lenders may hereafter
loan or advance or re-loan to the Borrowers from time to time pursuant to the
Credit Facility as described in the Credit Agreement, hereinafter defined up to
the maximum principal sum of Fifty Million Dollars ($50,000,000.00) (or such
lesser amount of such loans and advances as may be outstanding from time to
time), the unpaid balance of which shall not exceed in the aggregate the Maximum
Permitted Balance at any time, together with interest on the principal balance
outstanding from time to time at the rate or rates set forth in the Credit
Agreement.

 

A.                                   Incorporation of Credit Agreement.

 

1.                                       Reference is made to the Third Amended
and Restated Credit Agreement dated concurrently herewith (as may be further
amended, modified, extended, renewed or restated from time to time, the “Credit
Agreement”), executed by and among the Borrowers and the Lenders, Swingline
Lender and L/C Issuer therein named, and Wells Fargo Bank, National Association,
as administrative and collateral agent for itself and for the Lenders (the
“Agent Bank”).  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings defined for those terms in the Credit
Agreement.  This is the Revolving Credit Note (“Revolving Credit Note”) referred
to in the Credit Agreement, and any holder hereof (in accordance with the Credit
Agreement) is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement as originally executed or as it may from
time to time be supplemented, modified or amended.  The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events upon the terms and conditions therein
specified.

 

2.                                       The outstanding principal indebtedness
evidenced by this Revolving Credit Note shall be payable as provided in the
Credit Agreement and in any event on April 1, 2008, the Maturity Date.

 

1

--------------------------------------------------------------------------------


 

3.                                       Interest shall be payable on the
outstanding daily unpaid principal amount of each Borrowing hereunder from the
date thereof until payment in full and shall accrue and be payable at the rates
and on the dates set forth in the Credit Agreement both before and after Default
and before and after maturity and judgment, with interest on overdue interest to
bear interest at the Default Rate, to the fullest extent permitted by applicable
law.

 

4.                                       The amount of each payment hereunder
shall be made to the Agent Bank at the Agent Bank’s office as specified in the
Credit Agreement for the account of the Lenders at the time or times set forth
therein, in lawful money of the United States of America and in immediately
available funds.

 

5.                                       Borrowings hereunder shall be made in
accordance with the terms, provisions and procedures set forth in the Credit
Agreement.

 

B.                                     Default.  The “Late Charges and Default
Rate” provisions contained in Section 2.10 and the “Events of Default”
provisions contained in Article VII of the Credit Agreement are hereby
incorporated by this reference as though fully set forth herein.  Upon the
occurrence of a Default or Event of Default, Borrowers’ right to convert or
exercise its Interest Rate Option for a LIBOR Loan, or the continuation thereof
at the expiration of the then current Interest Period, shall immediately,
without notice or demand, terminate for so long as a Default or Event of Default
is continuing.

 

C.                                     Waiver.  Borrowers waive diligence,
demand, presentment for payment, protest and notice of protest.

 

D.                                    Collection Costs.  In the event of the
occurrence of an Event of Default, the Borrowers agree to pay all reasonable
costs of collection, including reasonable attorneys fees, in addition to and at
the time of the payment of such sum of money and/or the performance of such acts
as may be required to cure such default.  In the event legal action is commenced
for the collection of any sums owing hereunder the undersigned agrees that any
judgment issued as a consequence of such action against Borrowers shall bear
interest at a rate equal to the Default Rate until fully paid.

 

E.                                      Interest Rate Limitation. 
Notwithstanding any provision herein or in any document or instrument now or
hereafter securing this Revolving Credit Note, the total liability for payments
in the nature of interest shall not exceed the limits now imposed by the
applicable laws of the State of Nevada or the United States of America.

 

F.                                      Security.  This Revolving Credit Note is
secured by the Security Documentation described in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

G.                                     Governing Law.  This Revolving Credit
Note has been delivered in Las Vegas, Nevada, and shall be governed by and
construed in accordance with the laws of the State of Nevada.

 

H.                                    Partial Invalidity.  If any provision of
this Revolving Credit Note shall be prohibited by or invalid under any
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
of any other provision of this Revolving Credit Note.

 

I.                                         No Conflict with Credit Agreement. 
This Revolving Credit Note is issued under, and subject to, the terms, covenants
and conditions of the Credit Agreement, which Credit Agreement is by this
reference incorporated herein and made a part hereof.  No reference herein to
the Credit Agreement and no provision of this Revolving Credit Note or the
Credit Agreement shall alter or impair the obligations of Borrowers, which are
absolute and unconditional, to pay the principal of and interest on this
Revolving Credit Note at the place, at the respective times, and in the currency
prescribed in the Credit Agreement.  If any provision of this Revolving Credit
Note conflicts or is inconsistent with any provision of the Credit Agreement,
the provisions of the Credit Agreement shall govern.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Revolving Credit Note has been executed as of the date
first hereinabove written.

 

 

BORROWERS:

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

MOUNTAINEER PARK, INC.,
a West Virginia corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

SPEAKEASY GAMING OF LAS VEGAS,
INC., a Nevada corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

SPEAKEASY GAMING OF RENO,
INC., a Nevada corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

4

--------------------------------------------------------------------------------


 

 

RACING ACQUISITION, INC., an Ohio
corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

5

--------------------------------------------------------------------------------